DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a transmission device, wherein the transmission device is configured to transmit a signal; a reception device, wherein the reception device is configured to receive the signal transmitted by the transmission device; a non-transitory computer readable medium programmed for: determining a length of the signal transmitted by the transmission device; determining whether the signal transmitted is a high signal or a low signal; and determining whether a ratio of the time of the high signal to the time of the low signal is greater than 1.5; and determining the continuation of communication based on whether a duration of a last low signal is more than two times a duration of a previous low signal as called for in claim 1; determining a length of a signal transmitted by a transmission device; determining whether the signal transmitted is a high signal or a low signal; determining whether a ratio of the time of the high signal to the time of the low signal is greater than 1.5; and determining continuation of communication based on whether a duration of a last low signal is more than two times a duration of a previous low signal as called for in claim 11.  Therefore, claims 1-20 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        2/22/2022